Exhibit 10.1

 



Execution Version

THIRTEENTH AMENDMENT TO CREDIT AGREEMENT

This Thirteenth Amendment to Credit Agreement (this “Amendment”) is entered into
effective as of the 10th day of December, 2019, by and among Gran Tierra Energy
International Holdings Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Borrower”), Gran Tierra
Energy Inc., a corporation duly formed and existing under the laws of the State
of Delaware (the “Parent”), The Bank of Nova Scotia, as administrative agent
(the “Administrative Agent”) and the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Parent, the Administrative Agent, and Lenders are
parties to that certain Credit Agreement dated as of September 18, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”) (unless otherwise defined herein, all terms used herein with
their initial letter capitalized shall have the meaning given such terms in the
Credit Agreement as amended by this Amendment);

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain Loans
to the Borrower and provided certain other credit accommodations to the
Borrower;

WHEREAS, Natixis, New York Branch, in its capacity as a Lender (in such
capacity, the “Exiting Lender”), no longer wishes to be a Lender under the
Credit Agreement and its Maximum Revolving Credit Amount will be allocated to
the other Lenders as shown on Annex I to the Credit Agreement (as amended by
this Amendment).

The parties desire to enter into this Amendment to (a) extend the Revolving
Credit Maturity Date from November 10, 2021 to November 10, 2022, (b) replace
Annex I to the Credit Agreement to reflect the removal of the Exiting Lender and
the reallocation of the Lenders’ Applicable Revolving Credit Percentages and
Maximum Revolving Credit Amounts, and (c) make certain other amendments and
modifications, in each case upon the terms and conditions set forth herein and
in each case to be effective as of the Thirteenth Amendment Effective Date (as
defined below).

WHEREAS, the Administrative Agent, the Borrower and the Lenders (including the
Exiting Lender) have agreed to enter into this Amendment to amend the Credit
Agreement as more particularly set forth herein;

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders (including the Exiting Lender) hereto
hereby agree as follows:



1



 

Section 1.      Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is, effective as of the Thirteenth Amendment Effective Date,
hereby amended in the manner provided in this Section 1.

1.1          Section 1.02 of the Credit Agreement is hereby amended to insert
“November 10, 2022” in place of “November 10, 2021” in the definition of
“Revolving Credit Maturity Date”.

1.2          Section 1.02 of the Credit Agreement is hereby amended to (a)
delete “and” and (b) insert “, and (c) any other Colombian branch office of a
Credit Party” immediately before “.” at the end of, in either case, the
definition of “Colombian Branches”.

1.3          Section 1.02 of the Credit Agreement is hereby amended to insert
the following definitions in appropriate alphabetical order:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 



2



 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a)       in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or

(b)       in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a)       a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(c)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 45th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 45 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Revolving Credit Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Revolving Credit Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03 and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03.

 



3



 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 12.23.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Early Opt-in Election” means the occurrence of:

(a)       (i) a determination by the Administrative Agent or (ii) a notification
by the Required Revolving Credit Lenders to the Administrative Agent (with a
copy to the Borrower) that the Required Revolving Credit Lenders have determined
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 3.03, are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and

(b)       (i) the election by the Administrative Agent or (ii) the election by
the Required Revolving Credit Lenders to declare that an Early Opt-in Election
has occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Revolving Credit Lenders of written notice of such election to the
Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org or any successor source.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 12.23.

 



4



 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Supported QFC” has the meaning set forth in Section 12.23.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 12.23.

 

1.4         Section 3.03 of the Credit Agreement is hereby amended and restated
in its entirety to read in full as follows:

Section 3.03       Alternate Rate of Interest.

(a)       If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

(ii)       the Administrative Agent is advised by the Required Revolving Credit
Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made either as an ABR Borrowing or at an alternate rate of interest
determined by the Required Revolving Credit Lenders as their cost of funds.

 



5



 

(b)       Notwithstanding anything to the contrary herein or in any other Loan
Document:

 

(i)       upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Revolving Credit Lenders.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Revolving Credit
Lenders have delivered to the Administrative Agent written notice that such
Required Revolving Credit Lenders accept such amendment. No replacement of the
LIBO Rate with a Benchmark Replacement pursuant to this Section 3.03(b) will
occur prior to the applicable Benchmark Transition Start Date.

 

(ii)       in connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(iii)       the Administrative Agent will promptly notify the Borrower and the
Lenders of (a) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (b) the implementation of any Benchmark
Replacement, (c) the effectiveness of any Benchmark Replacement Conforming
Changes and (d) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03(b) including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03(b).

 

(iv)       upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of ABR based upon the LIBO Rate
will not be used in any determination of ABR.

 

1.5         Section 8.01 of the Credit Agreement is hereby amended to insert a
new clause (v) in appropriate alphabetical order thereto to read in full as
follows:

(v)           Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and, to the extent the Borrower is a “legal entity customer” as
defined therein, the Beneficial Ownership Regulation.

 



6



 

1.6         Section 8.14(b) of the Credit Agreement is hereby amended to (a)
insert “(and, for the avoidance of doubt, each Colombian Branch of each
Subsidiary)” immediately after the first instance of “Subsidiary” therein and
(b) delete “on or prior to the date that such Subsidiary enters into any Swap
Agreement or Offtake Agreement” and insert in lieu thereof “on or prior to the
date that is five (5) Business Days after the end of the immediately preceding
calendar month, commencing with the calendar month ending December 31, 2019, if
such Subsidiary entered into a new Swap Agreement or Offtake Agreement in such
immediately preceding calendar month” therein.

1.7         Article XII of the Credit Agreement is hereby amended to insert a
new Section 12.22 immediately after Section 12.21 therein to read in full as
follows:

Section 12.22   Certain ERISA Matters.

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Revolving Credit Commitments;

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement; or

 



7



 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, the
Arrangers and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Credit Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

1.8           Article XII of the Credit Agreement is hereby amended to insert a
new Section 12.23 immediately after Section 12.22 therein to read in full as
follows:

Section 12.23    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

 



8



 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

Section 2.      Replacement of Annex I. In reliance on the representations,
warranties, covenants and agreements contained in this Amendment, and subject to
the satisfaction of the conditions precedent set forth in Section 3 hereof,
Annex I to the Credit Agreement is hereby replaced in its entirety with Annex I
attached hereto and Annex I attached hereto shall be deemed to be attached as
Annex I to the Credit Agreement. After giving effect to this Amendment, the
amendments to the Credit Agreement set forth in Section 1 hereof and any
Borrowings made on the Thirteenth Amendment Effective Date, (a) each Lender who
holds Loans in an aggregate amount less than its Applicable Revolving Credit
Percentage of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Revolving Credit
Percentage of all Loans, (b) each Lender’s participation in each Letter of
Credit, if any, shall be automatically adjusted to equal its Applicable
Revolving Credit Percentage, (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Revolving Credit Percentage of
the aggregate Revolving Credit Exposure of all Lenders and (d) the Borrower
shall not be required to make any break funding payments owing to such Lender
that are required under Section 5.02 of the Credit Agreement as a result of the
Loans and adjustments described in this Section 2.

Section 3.          Conditions Precedent. This Amendment shall be effective on
the date that each of the following conditions precedent is satisfied or waived
in accordance with Section 12.02 of the Credit Agreement (the “Thirteenth
Amendment Effective Date”):

3.1        Counterparts. Administrative Agent shall have received from the
Lenders (including the Exiting Lender), the Parent, the Borrower and Guarantors
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment signed on behalf of such Persons.

3.2           Upfront Fees. The Administrative Agent shall have received (a) for
the account of each Lender party to this Amendment (including, without
limitation, The Bank of Nova Scotia), an upfront fee (the “Existing Lender
Upfront Fees”) in an amount for each such Lender equal to 12.5 basis points
(0.125%) of the amount of such Lender’s Revolving Credit Commitments (other than
the amount of such Lender’s Increased Revolving Credit Commitment, if any) and
(b) for the account of each Increasing Lender (as defined below), an upfront fee
(the “Increasing Lender Upfront Fees”, together with the “Existing Lender
Upfront Fees”, the “Upfront Fees”) equal to 37.5 basis points (0.375%) on the
amount of such Increasing Lender’s Increased Revolving Credit Commitments, in
each case, immediately after giving effect to Section 2 hereof. As used herein,
“Increasing Lender” means each Lender (including, without limitation, The Bank
of Nova Scotia) whose Revolving Credit Commitment, immediately after giving
effect to Section 2 hereof, exceeds such Lender’s Revolving Credit Commitment
that was in effect as of the date first set forth above immediately prior to
giving effect to Section 2 hereof, and “Increased Revolving Credit Commitment”
means the amount of such excess.

 



9



 

3.3         Fees and Expenses. The Borrower shall have paid to the
Administrative Agent all other fees and expenses required to be paid by the
Borrower under Section 12.03 of the Credit Agreement (other than fees of counsel
to the Administrative Agent), including those payable pursuant to that certain
fee letter by and between the Borrower and the Administrative Agent, dated as of
the date hereof.

 

3.4         Corporate Deliverables.

(a)               The Administrative Agent shall have received a certificate of
the Secretary, an Assistant Secretary or another officer of each Credit Party
(a) setting forth (i) resolutions of its board of directors or other applicable
governing body with respect to the authorization of such Credit Party to execute
and deliver this Amendment and the other Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
directors and/or officers of such Credit Party (y) who are authorized to sign
the Loan Documents to which such Credit Party is a party and (z) who will, until
removed from the board of directors or replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Amendment and the transactions contemplated hereby, (iii) specimen
signatures of such authorized directors and/or officers, and (iv) the articles
or certificate of incorporation and bylaws or memorandum and articles of
association (or other organizational documents) of such Credit Party, certified
as being true and complete or (b) certifying that (i) there have been no changes
to any of the organizational documents of such Credit Party attached to the
prior certificate of such Secretary, Assistant Secretary or other officer of
such Credit Party and (ii) the resolutions of such Credit Party attached to such
prior certificate remain in full force and effect and authorize the execution
and delivery of this Amendment and the other Loan Documents to which such Credit
Party is a party and its entry into the transactions contemplated by such
documents.

(b)               The Administrative Agent shall have received certificates of
the appropriate State agencies (or equivalent authority) and/or certificates of
foreign qualification with respect to the existence, qualification and good
standing of the Credit Parties.

(c)               The Administrative Agent shall have received a certificate
from a Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying that, after giving effect to
the transactions contemplated hereby, (i) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Credit Parties, taken as a whole, will exceed the aggregate Debt of the Credit
Parties on a consolidated basis, as the Debt becomes absolute and matures, (ii)
each of the Credit Parties will not have incurred or intended to incur, and will
not believe that it will incur, Debt beyond its ability to pay such Debt (after
taking into account the timing and amounts of cash to be received by each of the
Credit Parties and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures and (iii) each of the Credit Parties will not have
(and will have no reason to believe that it will have thereafter) unreasonably
small capital for the conduct of its business.

 



10



 

3.5               Notes. The Administrative Agent shall have received a duly
executed Note (or amended and restated Note, as applicable) payable to each
Lender which requests such Note (or amended and restated Note, as applicable) in
a principal amount equal to its Maximum Revolving Credit Amount (after giving
effect to Section 2 hereof) dated as of the Thirteenth Amendment Effective Date.

3.6              Amendments to Colombian Security Documents. The Administrative
Agent shall have received duly executed Colombian Security Documents (including
any amendments thereto) (a) reflecting updates necessary to perfect the Liens
granted in favor of the Administrative Agent in the Collateral to reflect the
transactions contemplated by this Amendment, including the exit of the Exiting
Lender and (b) updating certain reporting requirements and covenants therein
applicable to the entry into, or modification of, Offtake Agreements and
Concession Agreements to apply on a monthly basis, in either case, form and
substance acceptable to the Administrative Agent.

3.7             Representations and Warranties. Each representation and warranty
of the Parent and the Borrower contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (except to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, in which case it shall be true and correct in all
respects) on the date hereof after giving effect to the amendments set forth
herein, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent any such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) as of such specified earlier date.

3.8            Legal Opinions. The Administrative Agent shall have received an
opinion of (a) Gibson, Dunn & Crutcher LLP, special New York and Delaware
counsel to the Parent and the other Credit Parties, in form and substance
satisfactory to the Administrative Agent, (b) Walkers, Cayman Islands legal
counsel to the Borrower, and (c) Dentons, special Colombian counsel to the
Parent and the other Credit Parties, each in form and substance satisfactory to
the Administrative Agent.

3.9             Repayment of Exiting Lender. The Administrative Agent shall have
received reasonably satisfactory evidence that arrangements have been made for
proceeds to be paid to the Exiting Lender (including pursuant to Sections 2 and
4 hereof) such that all principal, interest, and fees in respect of outstanding
Loans and other Secured Obligations owing to the Exiting Lender under the Credit
Agreement and the other Loan Documents shall be repaid in full on the Thirteenth
Amendment Effective Date.

3.10           Know Your Customer Regulations. The Administrative Agent shall
have received information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and, to the extent the Borrower is a “legal
entity customer” as defined therein, the Beneficial Ownership Regulation.

 



11



 

Section 4.      Exiting Lender. (a) On the Thirteenth Amendment Effective Date,
the Exiting Lender shall receive an amount equal to all principal, interest, and
fees in respect of outstanding Loans and other Secured Obligations owing to such
Exiting Lender under the Credit Agreement and the other Loan Documents and (b)
from and after the Thirteenth Amendment Effective Date, upon receipt of the
amount set forth in the preceding clause (a), (i) the Exiting Lender shall cease
with immediate effect to be a party to, and a Lender under, the Credit Agreement
and the other Loan Documents, (ii) the Exiting Lender shall not have any
obligations or liabilities under the Credit Agreement with respect to the period
from and after the Thirteenth Amendment Effective Date and, without limiting the
foregoing, the Exiting Lender shall not have any Revolving Credit Commitment
under the Credit Agreement or any LC Exposure outstanding under the Credit
Agreement and (iii) the Exiting Lender shall not have any rights under the
Credit Agreement or any other Loan Document; provided that the rights under the
Credit Agreement expressly stated to survive the termination of the Credit
Agreement and the repayment of amounts outstanding thereunder shall survive for
the benefit of the Exiting Lender. The Exiting Lender joins in the execution of
this Amendment solely for purposes of Section 2 and this Section 4. The Exiting
Lender hereby waives any break funding payments owing to such Exiting Lender
that are required under the Existing Credit Agreement.

Section 5.      Representations and Warranties of the Borrower. To induce the
Lenders and Administrative Agent to enter into this Amendment, each Credit Party
hereby represents and warrants to Lenders and Administrative Agent as follows:

5.1           Reaffirmation of Loan Documents; Extension of Liens. Any and all
of the terms and provisions of the Credit Agreement and the other Loan Documents
shall, except as amended hereby, remain in full force and effect. The Credit
Parties hereby extend the Liens securing the Secured Obligations until the
Secured Obligations have been paid in full, and agree that the amendments and
waivers herein contained shall in no manner affect or impair the Secured
Obligations or the Liens securing payment and performance thereof, all of which
are ratified and confirmed.

5.2           Reaffirm Existing Representations and Warranties. Each
representation and warranty of such Credit Party contained in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects (except to the extent any such representation or warranty is qualified
by materiality or Material Adverse Effect, in which case it shall be true and
correct in all respects) on the date hereof after giving effect to the
amendments set forth herein, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects) as of such specified earlier date.

5.3           Due Authorization; No Conflict. The execution, delivery and
performance by such Credit Party of this Amendment are within such Credit
Party’s organizational powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action (including,
without limitation, any action required to be taken by any class of directors of
such Credit Party or any other Person, whether interested or disinterested, in
order to ensure the due authorization of this Amendment). The execution,
delivery and performance by such Credit Party of this Amendment (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
the Parent, such Credit Party or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of this Amendment, except such as have been obtained or made and
are in full force and effect other than those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of this Amendment, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Credit Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any Material Document or any
indenture, agreement or other instrument binding upon such Credit Party or its
Properties, or give rise to a right thereunder to require any payment to be made
such Credit Party, and (d) will not result in the creation or imposition of any
Lien on any Property of any Credit Party (other than the Liens created by the
Loan Documents).

 



12



 

5.4           Validity and Enforceability. This Amendment constitutes a legal,
valid and binding obligation of such Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.5           Acknowledgment of No Defenses. Such Credit Party acknowledges that
it has no defense to (a) such Credit Party’s obligation to pay the Obligations
when due, or (b) the validity, enforceability or binding effect against such
Credit Party of the Credit Agreement or any of the other Loan Documents (to the
extent a party thereto) or any Liens intended to be created thereby.

Section 6.              Miscellaneous.

6.1           Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. This Amendment
shall not limit or impair any Liens securing the Secured Obligations, each of
which are hereby ratified, affirmed and extended to secure the Secured
Obligations as it may be increased pursuant hereto. This Amendment constitutes a
Loan Document.

6.2           Parties in Interest. All of the terms and provisions of this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

6.3           Counterparts. This Amendment may be executed in counterparts,
including, without limitation, by electronic signature, and all parties need not
execute the same counterpart; however, no party shall be bound by this Amendment
until each Credit Party, the Administrative Agent and the Lenders have executed
a counterpart. Facsimiles or other electronic transmissions (e.g. pdfs) of such
executed counterparts shall be effective as originals.

6.4           Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

6.5           Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

 



13



 

6.6          Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

[Signature pages to follow]

 



14



 

 

BORROWER: gran tierra energy international holdings ltd.           By: /s/
Manuel Buitrago   Name: Manuel Buitrago   Title: Director     PARENT: GRAN
TIERRA ENERGY INC.           By: /s/ Gary Guidry   Name: Gary Guidry   Title:
President and Chief Executive Officer

 



1

 

 

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA,           By: /s/ Daniel
Alexander Marino Gracian   Name: Daniel Alexander Marino Gracian   Title:
Director, International Banking       By: /s/ Ana Cecilia Espinoza Milla   Name:
Ana Cecilia Espinoza Milla   Title: Director, International Banking

 



Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

 





 

 

LENDERS: THE BANK OF NOVA SCOTIA, as a Lender           By: /s/ Daniel Alexander
Marino Gracian   Name: Daniel Alexander Marino Gracian   Title: Director,
International Banking       By: /s/ Ana Cecilia Espinoza Milla   Name: Ana
Cecilia Espinoza Milla   Title: Director, International Banking

 



Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.) 

 





 

 

  SOCIÉTÉ GÉNÉRALE,
as a Lender           By: /s/ Max Sonnonstine   Name: Max Sonnonstine   Title:
Director

 



Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

 





 

 

  HSBC BANK CANADA,   as a Lender           By: /s/ Duncan Levy   Name: Duncan
Levy   Title: Director, Global Banking       By: /s/ Jason Lang   Name: Jason
Lang   Title: Director, Global Banking

 



Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

 





 

 

  EXPORT DEVELOPMENT CANADA,   as a Lender           By: /s/ Emmy Pepper   Name:
Emmy Pepper   Title: Senior Associate     Structured and Project Finance        
  By: /s/ James Babbitt   Name: James Babbitt   Title: Principal, Extractive
Industries/     Structured and Project Finance

 



Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

 





 

 

  NATIXIS, NEW YORK BRANCH,   as the Exiting Lender           By: /s/ Jonathan
Cohen   Name: Jonathan Cohen   Title: Executive Director           By: /s/
Douglas Lenart   Name: Douglas Lenart   Title: Managing Director

 



Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

 





 

 

 

  ROYAL BANK OF CANADA,   as a Lender           By: /s/ Maria E. Hushovd   Name:
Maria E. Hushovd   Title: Authorized Signatory

 

Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

 

 

 



  CANADIAN IMPERIAL BANK OF COMMERCE,   as a Lender           By: /s/ Ryan Shea
  Name: Ryan Shea   Title: Director           By: /s/ Graydon Falls   Name:
Graydon Falls   Title: Executive Director

 

Signature Page – Thirteenth Amendment (Gran Tierra Energy International Holdings
Ltd.)

 

 

 



Each of the undersigned Guarantors (i) consents and agrees to this Amendment,
and (ii) agrees that the Loan Documents and Security Instruments to which it is
a party (including, without limitation, the Guaranty Agreement, dated as of
September 18, 2015, each as amended, modified or supplemented) shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligation of the undersigned, enforceable against it in accordance with its
terms.

 

 

  CONSENTED, ACKNOWLEDGED AND AGREED TO BY:       GRAN TIERRA ENERGY INC.      
  By: /s/ Gary Guidry     Name: Gary Guidry     Title: President and Chief
Executive Officer           GRAN TIERRA ENERGY COLOMBIA, LLC         By: /s/
Manuel Buitrago     Name: Manuel Buitrago     Title: Manager           GRAN
TIERRA RESOURCES LIMITED         By: /s/ Gary Guidry     Name: Gary Guidry    
Title: Director               GRAN TIERRA ENERGY CANADA ULC         By: /s/ Gary
Guidry      Name: Gary Guidry     Title: Director           GRAN TIERRA ENERGY
CAYMAN ISLANDS INC.         By: /s/ Manuel Buitrago     Name: Manuel Buitrago  
  Title:    Director

 

Signature Page to Guarantor Reaffirmation – Thirteenth Amendment (Gran Tierra
Energy International Holdings Ltd.)

 



 

 

 

  PETROLIFERA PETROLEUM (COLOMBIA) LIMITED         By:    /s/ Manuel Buitrago  
  Name: Manuel Buitrago     Title:  Director           GRAN TIERRA COLOMBIA INC.
        By:    /s/ Manuel Buitrago     Name: Manuel Buitrago     Title:  
Director       GRAN TIERRA ENERGY RESOURCES INC.         By:    /s/ Manuel
Buitrago     Name: Manuel Buitrago     Title:   Director

 

Signature Page to Guarantor Reaffirmation – Thirteenth Amendment (Gran Tierra
Energy International Holdings Ltd.)

 



 

 

 

Annex I

 

List of Maximum Credit Amounts

 

Lender Applicable Revolving
Credit Percentage Maximum Revolving Credit
Amounts The Bank of Nova Scotia 20.16666666% $100,833,333.33 Société Générale
20.16666666% $100,833,333.33 HSBC Bank Canada 19.16666666% $95,833,333.33 Export
Development Canada 13.83333333% $69,166,666.67 Royal Bank of Canada 13.33333333%
$66,666,666.67 Canadian Imperial Bank of Commerce 13.33333333% $66,666,666.67
TOTAL: 100.00000000% $500,000,000.00

 

Annex I



 

 